DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 4, 5 and 6 have been amended as per the amendment filed on 4/20/2020.
Currently Claims 1-6 are pending and prosecuted.

Terminal Disclaimer

The terminal disclaimer filed on 3/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10901496 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

Authorization for this examiner’s amendment was given in an interview with Matthew Dernier on 3/22/2021.

The application has been amended as follows: 
6. (Currently Amended) A non-transitory[[,]] computer readable storage medium containing a computer program, which when executed by a computer, causes the computer to carry out actions, comprising: 
acquiring a manipulation indicating bending of a finger of a hand; 
detecting a contact between the finger and an object in a virtual space; 
selecting, on a basis of an amount of the manipulation indicating the bending of the finger of the hand after the detection of the contact between the object and the finger, whether to set a constraint condition for fixing a relative position between the object and the hand to which the finger belongs or exert a frictional force between the object and the finger; 
computing a motion of the object on a basis of the selection; and 
drawing the object whose motion is computed.


	End of Amendment.

Allowable Subject Matter
Claims 1-6 are allowed.

The following is an examiner’s statement of reasons for allowance:

None of the prior art, made of record, singularly or in combination, teaches or fairly suggests the features present in independent claims 1, 5, and 6.

Matsuike, US Patent Publication 2019/0121426 teaches that while a user is enabled to intuitively manipulate an object in a virtual reality space, the amount of computation necessary for realizing these manipulations is reduced. An image processing apparatus acquires a motion of a finger of a hand, detects contact between the finger and an object in a virtual space, detects the number of fingers touching the object in the virtual space and, on the basis of the detected number of fingers, determines an interaction parameter for obtaining an interaction between the finger and the object, computes a motion of the object on the basis of the determined interaction parameter, and draws an object with the motion computed. However, Matsuike doesn’t disclose acquiring a manipulation indicating bending of a finger of a hand; detecting a contact between the finger and an object in a virtual space; selecting, on a basis of an amount of the manipulation indicating the bending of the finger of the hand after the detection of the contact between the object and the finger, whether to set a constraint 

Holz et al., US Patent Publication 2019/0146660 teaches detecting hand motion and positions of the calculation points relative to a virtual object to be manipulated, dynamically selecting at least one manipulation point proximate to the virtual object based on the detected hand motion and positions of one or more of the calculation points, and manipulating the virtual object by interaction between the detected hand motion and positions of one or more of the calculation points and the dynamically selected manipulation point. However, Holz doesn’t disclose acquiring a manipulation indicating bending of a finger of a hand; detecting a contact between the finger and an object in a virtual space; selecting, on a basis of an amount of the manipulation indicating the bending of the finger of the hand after the detection of the contact between the object and the finger, whether to set a constraint condition for fixing a relative position between the object and the hand to which the finger belongs or exert a frictional force between the object and the finger; computing a motion of the object on a basis of the selection; and drawing the object whose motion is computed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F MARINELLI whose telephone number is (571)270-3383.  The examiner can normally be reached on Monday - Friday: 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/PATRICK F MARINELLI/Primary Examiner, Art Unit 2699